Citation Nr: 1619785	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-25 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Paul D. Bradley, Accredited Agent


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from December 1981 to May 1984 with additional service in the National Guard, to include a period of active duty for training (ACDUTRA) from July 1976 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the Veteran's file was subsequently transferred to the RO in Muskogee, Oklahoma.  

In December 2014, the Board reopened and remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board also (1) denied reopening a claim of entitlement to service connection for left big toe disability other than hallux valgus; (2) denied service connection for diabetes mellitus; and (3) denied service connection for a heart disorder.  A search of the online docket database on the website of the Court of Appeals for Veterans Claims (Court or CAVC) shows that the Veteran did not appeal that portion of the Board's decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  There is not clear and unmistakable evidence that hypertension preexisted the Veteran's entrance into service in December 1981.  

2.  The most probative evidence of record, particularly the opinion of a January 2016 VA examiner, establishes that it is less likely than not that the Veteran's current hypertension condition is related to his military service.



CONCLUSION OF LAW

The criteria to establish service connection for hypertension are not met.  38 U.S.C.A. §§ 101(24), 1101, 1111, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2011letter, sent prior to the initial unfavorable decision issued in June 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  The duty to assist is not unlimited, and subsection (d) to 
§ 3.159 provides an important limitation:  "VA will refrain from providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim."  Id.

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records (STRs) have been obtained and considered.  Although they do not appear to be complete, the RO undertook all reasonable efforts to try to obtain them, as detailed in a May 2012 Formal Finding on the Unavailability of Complete Service Treatment Records.  Otherwise, all sufficiently identified VA treatment records during the appeal period are of record.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, a VA examination was conducted in January 2016, and it is adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  Accordingly, no further action is necessary to comply with the duty to assist.

The Board also finds that there was substantial compliance with the December 2014 Board remand directives.  Specifically, as directed, the Veteran underwent a VA examination in January 2016 to address the complex nexus questions raised by his claim.  This VA examination, as indicated, is adequate to resolve the appeal.  Finally, the matter was readjudicated in a January 2016 supplemental statement of the case, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In the instant case, while the Veteran served on ACDUTRA from July 1976 to December 1976, he has not contended that his hypertension is related to such period of service.  Rather, he maintains that hypertension started during his period of active duty service from December 1981 to May 1984 and has continued since that time.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Once the presumption of soundness applies, the burden of proof shifts to and remains with VA to prove both preexistence and aggravation by clear and unmistakable evidence.  A "claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong," even if clear and unmistakable evidence establishes that a disease preexisted service.  In other words, the "burden is not on the claimant to show that his disability increased in severity."  To the contrary, the burden is on VA to "establish by clear and unmistakable evidence that [a preexisting disease] did not [increase in severity during service] or that any increase was due to the natural progress of the disease."  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn v. Shinseki, 25 Vet. App. 231 (2012).  If the record does not contain "clear and unmistakable evidence of lack of aggravation, the claimant is entitled to a finding of in-service aggravation of the preexisting condition."  Id.  

Even if an injury or disease is deemed to have been incurred in service pursuant to application of the presumption of soundness (or to have been found to have been actually incurred in service), a veteran must nonetheless establish that a current disability is related to the in-service injury or disease.  Gilbert v. Shinseki, 26 Vet. App. 48, 53-54 (2012) (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009)("The presumption of soundness ... does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.")), aff'd 749 F.3d 1370 (Fed. Cir. 2014).  This nexus determination is based on a weighing of the evidence by the preponderance of the evidence standard, with the benefit of the doubt given to the veteran.  Gilbert, 26 Vet. App. at 53. 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including hypertension, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The record on appeal confirms a present diagnosis of hypertension.  This diagnosis was confirmed most recently on VA examination in January 2016.  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337. 

Although currently diagnosed with the condition, the evidence does not establish an in-service incurrence of hypertension.  

As a threshold matter, there is no question that hypertension did not have its onset during the Veteran's period of ACDUTRA from July 1976 to December 1976.  However, there remains the question of whether hypertension started between his two periods of service or during his second period of service.  After carefully evaluating  this evidence, the Board must find that it is unlikely that hypertension started prior to or during his second period of service.  

In May 2011 and August 2011 statements, the Veteran wrote that he was treated several times and received medication for high blood pressure while stationed at Ft. Hood, TX.  According to the Veteran, the medication was prescribed by a doctor, although it never showed up in his medical records.  He emphasized in the August 2011 statement that his problem did not begin until his time stationed at Ft. Hood, TX.

The Veteran entered his second period of service in December 1981.  Contemporaneous with that entrance into service, he underwent a medical examination in October 1981.  At that time, the Veteran denied a history of high blood pressure.  It was also noted that he "denies all."  An accompanying physical examination was likewise negative for a finding of high blood pressure.  Plus, in a recruit screening completed the day prior, the Veteran handwrote "No" on all questions, including where asked if he had a history of "[a]ny illness or injury requiring repeated treatment by a doctor" and "[t]o take medicine." 

Because hypertension is not recorded in this entrance examination report, the Veteran is presumed sound upon his entry to active duty in December 1981.  See 38 U.S.C.A. § 1111; McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).

The Board further finds that there is no clear and unmistakable evidence establishing that hypertension preexisted this period of active duty service.  Of particular interest, his STRs include a May 1980 periodic examination, which was during the intervening period.  It reflects a history of taking medication for high blood pressure; the medication was "unknown."  In the summary of defects and diagnoses, the examiner noted that the Veteran was overweight, but gave no other diagnosis.  

This May 1980 entry provides some evidence that hypertension might have preexisted his second period of service beginning in December 1981.  Several factors, however, tend to make it likely that this entry was an error.  

First, and most significantly, is the Veteran's specific denial of any such history at his entrance examination in October 1981, including two medical history questionnaires.  This October 1981 entrance examination appears to be of the type regularly kept for such purposes.  Furthermore, by its very nature, this entrance examination, including the questions asked on the medical history questionnaire form, was intended to be a comprehensive accounting of the Veteran's past medical history.  Thus, it must be assumed that any current or past history of hypertension would have been recorded if present.  Because it does not indicate the presence of any current or past history of hypertension, the October 1981 entrance examination must be accepted as the credible and accurate account of his condition at entrance into his second period of service.  See, e.g., AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  Therefore, it tends to heighten the likelihood that the May 1980 notation was an error.  

Second, a VA examiner asked the Veteran in January 2016 whether he was on medication for hypertension when he entered service, and he responded that was he was not on medication at entrance to service.  Thus, the Veteran has given conflicting statements regarding his pre-service history.  

Finally, the January 2016 VA examiner reviewed his records and concluded that:

Review of records and as per [V]eteran himself at this examination hypertension and/or medication taken for hypertension was not present on entrance into the service.  One can only speculate why this entry of medication for high blood pressure unknown was entered by the examiner and no diagnosis of [hypertension] made.  Assessment/diagnosis given was overweight only.

This VA examiner's assessment, which is considered an expert medical opinion, provides further evidence that the May 1980 entry was an error.  Of particular note, the VA examiner found it significant that the examiner in May 1980 did not record a current diagnosis of hypertension, despite marking a history of medication for medication.  Thus, the VA examiner gave a persuasive explanation for why "[o]ne can only speculate."  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  Thus, this opinion is further evidence tending to weigh against a finding that hypertension preexisted the Veteran's entrance into his second period of service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In light of this record, the Board cannot find that there is clear and unmistakable evidence that hypertension preexisted the Veteran's entrance into service in December 1981.  Thus, the presumption of soundness is not rebutted.  See 38 U.S.C.A. § 1111; McKinney, 28 Vet. App. at 23.  

As stated in his August 2011 letter, the Veteran's primary contention is that his hypertension had its onset during his period of active duty service while stationed at Ft. Hood.  He specifically wrote in an October 2009 statement that he had treatment for hypertension from December 1981 until the present.  

Initially, it is important to reiterate that the Veteran's entire and complete STRs are not available.  The RO undertook the necessary steps to obtain them, but those facilities replied that they did not have any records for the Veteran.  Thus, there is not a complete record of his treatment during service.  Such an absence of evidence is generally insufficient to either corroborate or contradict the Veteran's testimony.  See, e.g., AZ v. Shinseki, 731 F.3d at 1318; Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011) .

Notwithstanding the missing records, the available evidence nonetheless provides a determinative evidentiary basis for concluding that the Veteran's hypertension did not likely start during his second period of service.  

First, there are several STRs available from his second period of service, but they are all negative for any indication of hypertension.  For instance, a June 1983 periodic examination notes a blood pressure reading of 134/90, but a diagnosis of hypertension was not made.  Similarly, a December 1983 medical history questionnaire, for purposes of dental treatment, asked the Veteran to "Check Conditions If They Apply To You," but the Veteran did not mark the box next to "High Blood Pressure."  By the very nature of the questions asked in a dental history questionnaire, the Veteran was expected to comprehensively report all past and then-existing medical conditions.  

The Veteran's second period of service did not end until May 1984, which was approximately five months after he completed the December 1983 dental questionnaire.  However, those two entries, in June 1983 and December 1983, are affirmative evidence tending to increase the likelihood that hypertension had not had its onset by that time.  

The Veteran wrote in an August 2011 statement that his treatment for hypertension never showed up in his STRs.  However, the January 2016 VA examiner specifically detailed every instance in the STRs where hypertension was not noted.  This shows that the VA examiner found it to be medically likely that hypertension would have been recorded in some manner if it had been extant and treated during service.  Based on this examiner's careful assessment of the STRs, it appears unreasonable and implausible to conclude that his hypertension would not have been recorded in some manner in the available STRs if such had occurred.  See Fountain,  27 Vet. App. at 273-74.  

With this in mind, the Veteran's August 2011 statement, where he indicated that his treatment for hypertension during service went undocumented, appears to be a fabricated attempt to justify the absence of documented treatment during service.  Thus, the Veteran's assertion that his treatment for hypertension was never documented is not probative evidence tending to increase the likelihood that hypertension started during his service.  See, e.g., Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Lacking a credible foundation, the Board cannot find that the lay testimony tends to increase the likelihood of symptoms treated during his period of active duty service.  Furthermore, there is no competent or credible evidentiary basis for finding that hypertension started during service.  For these reasons, the evidence does not establish an in-service incurrence of hypertension during the Veteran's second period of active duty.  

Finally, the claim must be denied because a nexus between the current diagnosis and an in-service injury is not established.  

As a threshold matter, the current diagnosis of hypertension is a chronic disease listed in 3.309(a).  Service connection cannot be established in this case, however, on the basis of a chronicity during service or a continuity of symptomatology, because the more probative evidence of record tends to both impeach the Veteran's recollection and make it more likely than not that hypertension did not have its onset during the his period of active duty service.  Several factors support this finding.  

First, as discussed in greater detail below, the question of whether hypertension had its onset during service and continued thereafter is a complex medical matter outside the Veteran's non-expert capacity to answer.  See, e.g., 38 C.F.R. § 4.104, Diagnostic Code 7101 (Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days).  Therefore, his testimony is not competent evidence of a continuity of symptomatology after service.  See 38 C.F.R. § 3.304(b).  

Second, the Veteran's testimony has tended to be contradictory on this point.  For instance, he wrote in his original October 2009 claim form that he had treatment for his hypertension beginning from service until the "present."  By comparison, he informed the January 2016 VA examiner that he did not take medication "for years" after service until he went for treatment upon obtaining insurance and was then put on medications for hypertension.  (He also informed the VA examiner that he "had been treated for high blood pressure since leaving service," but it is not clear that he was asserting continuous treatment since service.)  

Continuing symptoms, not treatment, must be the focus of the evidentiary analysis.  Fountain v. McDonald, 27 Vet. App. 258, 264 (2015).  However, in the instant context, the Veteran was specifically asserting a continuity of treatment on one occasion and then denying a continuity of treatment on a different occasion.  Thus, he has given conflicting statements indicating both that he was treated and not treated for hypertension continuously since service.  It is well within the Board's common knowledge and ordinary experience as a non-medical expert to understand that human memory is not perfect.  "At best the human memory is fallible, and [it] can only demand that the material facts be accurately remembered and correctly given in evidence."  U.S. v. Hall, 44 F. 864, 876 (D.C.Ga. 1890).  Here, the Veteran's conflicting statements are central to the material question of fact in dispute in this case.  Thus, his conflicting statements tend to undermine the reliability of his statements indicating a continuity since service.  

Consistent with his statements that hypertension was not continuous since service,  the evidence includes his private post-service medical records, to include an October 1995 medical record, which is the earliest evidence of a hypertension diagnosis, that does not note a prior history of hypertension.  Likewise, the September 1996 record noted only a one-year history of hypertension.  It appears reasonable to expect, in the Board's non-medical expert view, that any doctor would have found relevant and noted an almost 12-year history of hypertension, instead of a one-year history, if such had existed by September 1996.  See, e.g., Fountain v. McDonald,  27 Vet. App. 258, 273-75 (2015).  Thus, these post-service medical records provide further evidence that hypertension did not start during service and tend to further undermine the reliability of the evidence indicating a continuity since service.  

Lacking a credible foundation, the Board cannot find that the lay testimony tends to increase the likelihood of continuous symptoms since service.  There is no further intervening evidence between the time of the December 1983 questionnaire and the first confirmed diagnosis of hypertension after service in October 1995.  This is nonconsequential, however, because the determinative question is whether hypertension has existed continuously since service.  On this question, the October 1995 and September 1996 medical records tend to make it more likely that hypertension was not extant since service.  Accordingly, a nexus is not established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303(b) or 
§ 3.307(a).  

The remaining evidence tends to further support a finding that hypertension is not related to service.  

Specifically, the January 2016 VA examiner concluded that it is not at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its clinical onset in service or is otherwise the result of disease or injury during service.  In support of this conclusion, the examiner thoroughly documented the relevant STRs, but explained that "[t]here is no definitive diagnosis of [hypertension] in service nor medication prescribed that could be used to treat hypertension."  (Emphasis added.)  

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this regard, the ultimate question of fact in this case is not whether there is a "definitive" diagnosis of hypertension during service.  Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits.  Congress, through § 5107(b)'s low standard of proof for all issues material to a claim for veterans benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in "approximate balance."  See Wise v. Shinseki¸ 26 Vet. App. 517, 531-32 (2014). 

Yet, of particular relevance to an analysis of medical evidence addressing a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner.  See Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  In fact, a VA examiner is expected to give some assessment of probability, as opposed to a definitive statement of the cause of the disabilities.  As long as the examiner is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion; there is no need to eliminate all lesser probabilities or ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 388, 391 (2010). 

Here, the January 2016 VA examiner did not use the term "definitive" when giving the ultimate opinion on the likelihood that hypertension is related to service.  Rather, the examiner used this term when explaining the basis for her ultimate opinion.  In the context of the opinion, it is clear that the examiner was only demanding a medically acceptable basis for establishing a diagnosis of hypertension during service.  The examiner's ultimate opinion--that the current hypertension condition is less likely than not related to service--is entirely consistent with a statement of probability, and the Board can find no compelling indication that this examiner was demanding a degree of medical certainty than is consistent with VA's standard of proof in this appeal. 

Thus, the January 2016 VA examiner's opinion must be considered determinative evidence as it concerns the nexus question in this case.  

In rebuttal to the VA examiner's opinion, the Veteran himself asserts that his hypertension is related to service.  While the Veteran disagrees with the VA examiner's opinion, it is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service condition; his post-service symptomatology, and the medical significance of these factors in the context of his current condition.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinion, and he cites no record evidence indicating that the examiner was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinion is not adequate to rebut the VA examiner's opinion, nor is it otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his hypertension and service.  See Fountain,  27 Vet. App. at 274-75.

In conclusion, the weight of the most probative evidence establishes that the current hypertension is unlikely to have resulted directly from service.  Thus, the evidence is not in equipoise on the in-service incurrence or nexus requirements, which are the central questions of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for hypertension is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


